  Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 1 of 25 PageID #:3852




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


WALTER BRZOWSKI,                                )
                                                )
             Plaintiff,                         )
                                                )
             vs.                                )      Case No. 17 C 9339
                                                )
BRENDA SIGLER,                                  )
                                                )
             Defendant.                         )


                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Under 42 U.S.C. § 1983, Walter Brzowski, who was formerly incarcerated at

Pontiac Correctional Center, sued Brenda Sigler, the records office supervisor at

Pontiac. Brzowski alleged that Sigler violated his rights under the Eighth and

Fourteenth Amendments when she repeatedly dismissed his complaints that he was

being held beyond his sentence. A trial was held, and the jury returned a verdict in

Brzowski's favor. The jury awarded Brzowski $721,000 in compensatory damages and

$10,000 in punitive damages.

      After the close of Brzowski's case in chief, Sigler moved for judgment as a matter

of law under Federal Rule of Civil Procedure Rule 50(a). The Court took the motion

under advisement. Now, Sigler has renewed her motion for judgment as a matter of law

and has also moved for a new trial under Federal Rule of Civil Procedure 59. For the

reasons set forth below, the Court denies both motions.
     Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 2 of 25 PageID #:3853




                                        Background

A.       Underlying facts

         In 2012, Brzowski was convicted in two separate criminal cases in Illinois state

court. His resulting sentences were to run consecutively, and he was to serve a total

sentence of four years with day-for-day good time to apply, followed by a term of

mandatory supervised release (MSR). By late 2013, Brzowski had completed his term

of actual imprisonment and was released to begin a four-year MSR term. However,

Brzowski was arrested for violating his MSR conditions. As a result, he was remanded

to the Illinois Department of Corrections (IDOC) to serve the remainder of his MSR term

in custody.

         In the meantime, Brzowski had appealed his convictions. In 2015, an Illinois

appellate court reversed and remanded both convictions. In order to forgo new trials,

the State dropped one of its cases against Brzowski, and he pled guilty to all the

charges in the other case against him. He was re-sentenced to a three-year prison

term, followed by four years of MSR. The sentencing order, dated July 22, 2015, stated

that Brzowski was to receive fifty percent good-time credit and that as of the date of the

order, he was entitled to credit for 1,452 days of time served in custody.

         To facilitate Brzowski's appearance at his July 2015 sentencing hearing, IDOC

transferred him from Pinckneyville Correctional Center to its Northern Reception and

Classification Center (NRC), located in Joliet. After the sentencing, Brzowski remained

in custody at the NRC. Eventually, the Illinois Prisoner Review Board reduced

Brzowski's four-year MSR term to just two years.

         In October 2015, Brzowski was transferred from the NRC to Pontiac Correctional



                                              2
    Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 3 of 25 PageID #:3854




Center, where he remained until July 2017. From November 2015 through February

2017, Brzowski made thirty complaints that he was being improperly held past his

release date. Each of these complaints was referred to Sigler. Sigler became aware of

Brzowski's first complaint after another prison official alerted her. The official told Sigler

that Brzowski had been referred to the law library, had questions about his sentencing

calculation, and that his complaint looked "like a pile of nonsense (and it still could be.)"

Dkt. No. 176–2 at ECF p. 138 of 263.

         In response to Brzowski's first complaint, Sigler informed Brzowski that she had

reviewed both his master inmate file (which included his mittimus and sentencing

calculation sheet) and his judgment order and had concluded that he was not to be

discharged until April 2017. Sigler summarized her findings as follows: Brzowski had

already served his term of imprisonment and had an "MSR [start] date of 1/30/13"; he

was "not received at IDOC until 7/28/15"; and "[d]ue to the Johnson Decision" 1, his

parole time started on the day he was released from having served his incarceration

time, 7/28/15. Dkt. No. 181–5 at ECF p. 20 of 20. Adding four years to that date, Sigler

continued, made Brzowski's discharge date "7/28/19." Id. She then cited the Prisoner

Review Board's October 2015 decision reducing Brzowski's MSR term to two years and

concluded that his "discharge date[ ] is 4/28/2017." Id. Sigler noted that these

calculations had "been performed in accordance with [his] Judgment Order and [his]

PRB violation order." Id.

         After receiving Sigler's initial response, Brzowski continued to file complaints. He

told Sigler that her calculation was "incorrect and flawed." Id. Sigler replied: "The



1   United States v. Johnson, 529 U.S. 53 (2000).
                                              3
  Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 4 of 25 PageID #:3855




response I sent to you explains you[r] calculation of the Judgment order received. If you

feel you[r] time is calculated incorrect[ly], an amended Judgment order must be

received. You need to contact your attorney or the court." Id. Sigler's responses to all

of Brzowski's subsequent complaints were similar: she told him that his concern had

been addressed and would not be re-visited and that his release date would not change

without another sentencing order. Id. at 10, 14; see id. at 8-18.

       Brzowski was released from prison only after an Illinois appellate court ruled in

June 2017 that he had completed service of his term of imprisonment almost two years

earlier, in July 2015. See Brzowski v. Pierce, 2017 IL App (3d) 160228-U ¶¶ 15, 20.

The court determined that as of July 22, 2015 (the date of the re-sentencing), after

applying the credit for time served listed in the sentencing order to the revised

sentence—a three-year prison term and a four-year MSR term, with good time credit—

he had only eight days remaining on his prison term at that point. Id. ¶ 15. The

appellate court further ruled that the State's reliance on Johnson was misplaced. Id. ¶

17. Lastly, the court explained that, under 730 ILCS 5/3–3–9(a)(3)(ii), the time Brzowski

served while in prison after his 2013 MSR violation should have been credited toward

the four-year MSR term in his new sentence. Id. ¶ 18.

       By the time of the appellate court's ruling in June 2017, Brzowski had remained

imprisoned for nearly two extra years. See id. ¶ 20. Accordingly, the appellate court

reversed and remanded the trial court's denial of Brzowski's 2015 emergency petition

for habeas corpus. On remand, an Illinois trial court ordered Brzowski's release. IDOC

released Brzowski on July 20, 2017.




                                             4
     Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 5 of 25 PageID #:3856




B.       Sigler's trial testimony

         At trial, Sigler testified that she had been a record office supervisor for fourteen

years and, in that time, has performed "thousands and thousands" of sentencing

calculations. Dkt. No. 176–2 at ECF pp. 118, 140 of 263. Sigler's office is charged with

keeping inmate's master files. See id. at ECF pp. 118–119 of 263. A master inmate file

includes an inmate's sentencing order, calculation sheet, and transfer orders. Id. at

ECF pp. 124–125 of 263. Though NRC prepares a temporary sentencing calculation,

those calculations are audited when inmates are transferred to Pontiac. Id. at ECF pp.

158–159 of 263. If—as in this case—either Sigler or one her subordinates determines

that the NRC calculation is accurate, it remains in the inmate's master file. Id. at ECF p.

160 of 263. Conversely, if the NRC calculation is inaccurate, it is replaced with a new

calculation sheet. Dkt. No. 176–3 at ECF p. 47 of 125.

         As record office supervisor, Sigler receives, reviews, and responds to inmate

grievances about unjustifiably prolonged incarceration. See Dkt. No. 176–2 at ECF p.

141 of 263. After receiving a complaint, Sigler says, she personally examines the

inmate's master file, conducts an audit of the sentencing calculation (by examining the

mittimus and the calculation sheet, as well as by completing her own calculation by

hand), and responds to the complaint. Id. at ECF pp. 122, 141–43, 187 of 263. She

claimed these were the steps she took after she received Brzowski's initial complaint.

Id. at ECF pp. 165–66 of 263. Sigler said that when she reviewed the sentencing

calculation sheet in Brzowski's master file—the calculation sheet prepared by NRC—

and recalculated Brzowski's sentence by hand, she was satisfied that the calculation

was correct. Id. at ECF pp. 159–60 of 263.



                                                5
  Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 6 of 25 PageID #:3857




       Sigler's calculation was based, in part, on what she said was her interpretation of

Johnson, see dkt. no. 176–2 at ECF pp. 179, 181 of 263, a case in which the Supreme

Court held that a federal statute—18 U.S.C. § 3624(e)—did not "reduce the length of a

supervised release term by reason of excess time served in prison" for a federal

prisoner. See Johnson, 529 U.S. at 60. Sigler testified that she had been trained on

the case in record office meetings and had read the case at a training (though she could

not remember when). Dkt. No. 176–2 at ECF pp. 177–78 of 263. Sigler conceded,

however, that: (1) she did not read Johnson immediately before auditing Brzowski's

calculation, nor did she confirm that it applied to his situation, id. at ECF p. 178 of 263;

(2) Johnson involved a federal inmate seeking release under federal law, and she knew

federal and state laws could differ, id. at ECF p. 183 of 263; (3) significantly, she knew

she could not "fully apply" Johnson to Brzowski's situation without consulting legal

counsel, id. at ECF p. 194 of 263; and (4) though counsel was available, she did not

consult counsel before using Johnson to reject Brzowski's complaints, id. at ECF p. 183

of 263. With regard to 730 ILCS 5/3–3–9(a)(3)(ii)—the statute Brzowski said rebutted

Sigler's opinion that Johnson required him to remain in prison—Sigler admitted that she

never consulted an attorney about the statute after Brzowski raised it in his complaints.

Id. at ECF p. 202 of 263.

                                        Discussion

       Under Federal Rule of Civil Procedure 50, a court may enter judgment as a

matter of law if "a reasonable jury would not have a legally sufficient evidentiary basis to

find for the party on that issue." Fed. R. Civ. P. 50(a)(1). In other words, the essential

question before a court weighing a motion for judgment as a matter of law is "whether



                                              6
     Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 7 of 25 PageID #:3858




the evidence as a whole, when combined with all reasonable inferences permissibly

drawn from that evidence, is sufficient to allow a reasonable jury to find in favor of the

plaintiff." Hall v. Forest River, Inc., 536 F.3d 615, 619 (7th Cir. 2008). When deciding a

Rule 50 motion, a court is not permitted to reweigh the evidence, draw its own

inferences from the evidence, or substitute its determination regarding the credibility of

the witnesses for those made by the jury. Gower v. Vercler, 377 F.3d 661, 666 (7th Cir.

2004).

         Federal Rule of Civil Procedure 59 permits a new trial "where the verdict is

against the clear weight of the evidence or the trial was not fair to the moving party."

Morris v. BNSF Ry. Co., 969 F.3d 753, 764 (7th Cir. 2020) (internal quotation marks

omitted). A new trial is only appropriate where the record demonstrates that "the jury's

verdict resulted in a miscarriage of justice or where the verdict, on the record, cries out

to be overturned or shocks [the] conscience." Davis v. Wisconsin Dep't of Corr., 445

F.3d 971, 979 (7th Cir. 2006) (internal quotation marks omitted).

A.       Judgment as a matter of law

         Sigler cites four grounds to support her motion for judgment as a matter of law:

(1) she was not deliberately indifferent because she relied on her reasonable

interpretation of Johnson; (2) no reasonable jury could find that she was aware or

strongly suspected that Brzowski was being held beyond the date he was legally

entitled to be released; (3) Brzowski's claim is precluded by the Seventh Circuit's recent

decision in Wells v. Caudill, 967 F.3d 598 (7th Cir. 2020); and (4) even if Brzowski's

claim is viable, she is entitled to qualified immunity. The Court considers each

argument in turn.



                                              7
  Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 8 of 25 PageID #:3859




       1.      How Sigler dealt with Brzowski's complaints

       An incarcerated person may sustain a claim for an Eighth Amendment violation if

he is incarcerated for longer than he should have been without penological justification

because of the deliberate indifference of prison officials. See Childress v. Walker, 787

F.3d 433, 439 (7th Cir. 2015); Armato v. Grounds, 766 F.3d 713, 721 (7th Cir. 2014).

"Deliberate indifference requires more than negligence or even gross negligence; a

plaintiff must show that the defendant was essentially criminally reckless, that is,

ignored a known risk." Figgs v. Dawson, 829 F.3d 895, 903 (7th Cir. 2016). An official

is also deliberately indifferent when she "does nothing" or when she "takes action that is

so ineffectual under the circumstances that deliberate indifference can be inferred." Id.

       Citing the Seventh Circuit's decisions in Armato and Campbell v. Peters, 256

F.3d 695 (7th Cir. 2001), Sigler argues that she should be granted judgment as a matter

of law because she reasonably relied on her interpretation of the Supreme Court's

decision in Johnson, a case in which the Court held that a federal statute—18 U.S.C. §

3624(e)—did not "reduce the length of a supervised release term by reason of excess

time served in prison" for a federal prisoner. Johnson, 529 U.S. at 60. Even though her

interpretation of Johnson was rejected by the Illinois Appellate Court as applied to an

Illinois state sentence, Sigler contends that she was only mistaken, not deliberately

indifferent.

       It is certainly true that the Seventh Circuit has previously held that prison officials,

relying on reasonable interpretations of law, are not deliberately indifferent even if




                                              8
    Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 9 of 25 PageID #:3860




courts later determine that those interpretations were wrong. 2 See Armato, 766 F.3d at

721 (stating that prison officials, when "making determinations about a prisoner's

release," are allowed to "rely upon 'a reasonable interpretation of a state statute' even if

they are ultimately mistaken"); Campbell, 256 F.3d 701–02 (affirming the district court's

grant of summary judgment after holding that state officials reasonably interpreted a

state statute even though that interpretation was later found to be incorrect).

        Here, though, there is a sufficient evidentiary basis to support the jury's finding

that Sigler did not actually rely on a reasonable interpretation of Johnson. Though she

testified that she received training on the Johnson opinion and that she read the

decision at training, Sigler could not remember how recently the training occurred. Dkt.

No. 176–2 at ECF pp. 177–78 of 263. Sigler conceded that she did not read the

decision before reviewing Brzowski's case and did not confirm that Johnson applied to

Brzowski's circumstances before she "audited" his sentencing calculation. Id. at ECF p.

178 of 263. Finally, Sigler conceded that she could not "fully apply" Johnson without

first consulting a lawyer, which she did not do. Id. at ECF pp. 183, 194 of 263.

        Sigler argues in her reply that the latter testimony concerns the Johnson

decision's "application to federal inmates and the fact that she would need consult an

attorney to fully understand the application of the decision to that class of individuals."

Sigler's Reply at 3 n.1 (emphasis added). But this favorable-to-Sigler interpretation is



2 Armato and Campbell entitle state officials to rely on state law. Here the contention is
that a state official applying a state statute is entitled to rely on federal law interpreting a
particular federal statute. Though it is less than obvious, for present purposes the Court
will assume, without deciding, that a state prison official is entitled to rely on a
reasonable interpretation of federal law in this context. See Armato, 766 F.3d at 721;
Campbell, 256 F.3d 701–02.


                                               9
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 10 of 25 PageID #:3861




not supported by the full colloquy:

       Q. You do understand that the Johnson decision applies to federal
       inmates?
       A. Because you said it was a federal ruling.
       Q. Okay. You don't even know what it applies to then, the factual basis of
       Johnson?
       A. Not totally, no, because I'm not an attorney.
       Q. In fact, you would need to talk to an attorney to fully understand it,
       correct?
       A. To fully understand it, yes.
       Q. And to fully apply it, correct?
       A. Yes.

Dkt. No. 176–2 at ECF p. 194 of 263 (emphasis added). In short, the Court does not

read the testimony the way Sigler argues it now, and the jury was not required to read it

that way either. In fact, the law at this stage requires viewing the evidence in the light

most favorable to the party that prevailed before the jury, not in the light most favorable

to Sigler as she in effect contends.

       Sigler's admissions support the jury's verdict, as they would allow a reasonable

jury to infer that she did not rely on a reasonable interpretation of Johnson and was

deliberately indifferent in failing to take proper action in response to Brzowski's

complaints—indeed by largely ignoring them or giving Brzowski the brush-off after the

initial complaint. See Figgs, 829 F.3d at 903.

       The fact that Sigler failed to consult counsel, alone, distinguishes this case from

Armato. There the Seventh Circuit noted that the defendants were not deliberately

indifferent, in part, because they "were actively pursuing assistance from the [Attorney

General's] Office from the moment they discovered [the plaintiff's] release appeared

contrary to state law" and that at least one of the defendants "believed he was 'on

sound legal footing'" in holding the plaintiff until IDOC received guidance from the



                                             10
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 11 of 25 PageID #:3862




Attorney General's office. Armato, 766 F.3d at 721; see also Schneider v. Cty. of Will,

528 F. App'x 590, 594 (7th Cir. 2013) ("Seeking legal advice . . . or asking a judge for

written clarification . . . are reasonable steps that preclude finding deliberate

indifference." (citations omitted)). Here, Sigler admitted that she could not "fully apply"

Johnson to Brzowski's situation without consulting legal counsel, id. at ECF p. 194 of

263, and yet she did not consult counsel before using Johnson to reject Brzowski's

complaints, id. at ECF p. 183 of 263.

       What is more, despite Sigler's contention that her reliance on Johnson refuted

the claim of deliberate indifference, at trial Sigler made little effort to explain why she

believed Johnson applied to Brzowski's circumstances and no effort at all to offer

evidence indicating her supposed interpretation of Johnson was reasonable. Sigler

notes in her reply brief that, under questioning from her counsel, she explained that she

was trained on the case by IDOC attorneys and that she understood Johnson prevented

the application of excess jail credits to parole time. Dkt. no. 176–3 at ECF p. 34 at 125.

Fair enough. But this did not engage with her earlier testimony, under questioning from

Brzowski's counsel, that she could not "fully apply" Johnson to Brzowski's situation

without consulting legal counsel, dkt. no. 176–2 at ECF p. 194 of 263, and yet did not

seek assistance from counsel before applying it to him, id. at ECF p. 183 of 263. Nor

did defendants make any effort to elicit an explanation of why Sigler was so certain a

case applying a federal statute to a federal prisoner would have anything to do with

Brzowski, a state prisoner incarcerated under state law. Without these answers, the

jury was permitted to infer unfavorably to Sigler and favorably to Brzowski.

       There is additional evidence—indirectly related to Johnson—that supports a



                                              11
    Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 12 of 25 PageID #:3863




reasonable inference that Sigler's did not reasonably rely on Johnson. Brzowski

contended that upon receiving his complaint, Sigler looked at his calculation sheet,

which mentioned Johnson, and rubber-stamped it without inquiry. Dkt. no. 176–3 at

ECF pp. 91–92 of 125. Brzowski presented evidence sufficient to show this, some of

which the Court will now recount. First, although Sigler claimed she conducted a

thorough review of Brzowski's complaints, there was evidence to the contrary. Brzowski

offered into evidence a handwritten document from his master file titled "Brzowski

M29120 Calculation." 3 See Dk. No. 181–8 at ECF p. 2 of 2. That document—a

handwritten calculation of Brzowski's sentence—outlined his IDOC incarceration before

his July 2015 sentencing and concluded that, as of November 1, 2015, Brzowski had

"served his full sentence." See id. Unlike the NRC calculation Sigler relied on, the

exhibit does not mention Johnson. See id. In short, the exhibit directly contradicted

Sigler's conclusion about Brzowski's eligibility for release. Sigler conceded that this

calculation was in Brzowski's master inmate file but denied seeing it before her

deposition. Dkt. no. 176–2 at ECF pp. 215–18 of 263. The jury was entitled to view this

document favorably to Brzowski on the question of deliberate indifference (though the

evidence was sufficient to support the jury's finding even without this document).

        Second, although Sigler said she reviewed Brzowski's Pontiac master file




3At trial, there was some debate regarding who prepared this document and how and
when it got in Brzowski's master file. The question was never definitively answered, but
Sigler conceded that her failure to review the document did not mean it was not in the
master file in the time Brzowski was at Pontiac. Dkt. No. 176–2 at ECF p. 215 of 263.
Sigler's theory was that the document must have been placed in Brzowski's master file
after he was transferred from Pontiac. Dkt. No. 176–3 at ECF p. 111 of 125. The jury
was not required to see it that way, however; it could have viewed this evidence as
supporting its ultimate conclusion.
                                            12
    Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 13 of 25 PageID #:3864




thoroughly, at first the only master file she reviewed was the one she received from the

NRC—the one created from his incarceration triggered by his July 22 mittimus. See

Dkt. no. 176–2 at ECF p. 225–26 of 263. She did not request Brzowski's previous

master file—the one from his incarceration at Pinckneyville—until after the appellate

court decision ordering his release. Id. at ECF p. 224–25 of 263. The Pickneyville

master file referenced Brzowski's earlier 2013 MSR violation, the violation that would

have made him eligible for release when he was resentenced in 2015. As Brzowski

notes in his response brief, Sigler's failure to request Brzowski's previous master file

allowed the jury to reasonably infer that she assumed that Brzowski had not been a

prior IDOC prisoner before his arrival to Pontiac because he was sentenced in Will

County on July 22, and "violated at the door" three days later on July 28, 2015. 4 Had

she seen the Pickneyville file, Sigler would have been alerted to the 2013 MSR violation

and to the fact that he was eligible for release eight days after the July 22 sentencing

order.

         Third, the jury heard Sigler agree that Brzowski directed her to 730 ILCS 5/3–3–

9(a)(3)(ii))—the statute he cited in a complaint, to rebut her reliance on Johnson. Dkt.

no. 176–2 at ECF pp. 201–02 of 263. She testified that she never consulted an attorney

about the statute after Brzowski raised it. Id. This is the very statute that the Illinois

Appellate Court ruled entitled Brzowski to credit for time served while in prison after his

2013 MSR violation toward the four-year MSR term in his new sentence. In sum, on



4 "A 'violation at the door' . . . is the result of (1) the authority granted to the Prison
Review Board to set out the conditions for a parolee's release and determine whether a
violation of his MSR conditions should result in a revocation of his release, and (2) the
IDOC's responsibility to determine whether a parolee is in compliance with the
conditions of his MSR." Armato, 766 F.3d at 718.
                                              13
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 14 of 25 PageID #:3865




the basis of her testimony and the evidence introduced, the jury could reasonably

conclude that Sigler's claimed investigation of Brzowski's sentencing grievances

amounted to deliberate indifference. See Figgs, 829 F.3d at 903. That conclusion is

not surprising given that Sigler did not actually explain why she was so certain Johnson

applied in the first place, and it is especially not surprising in light of her admission that

she could not really apply Johnson without consulting with IDOC counsel but that she

never did so—and nonetheless "relied" on that case to keep Brzowski wrongfully

imprisoned.

       In addition, though Sigler claimed to have conducted a thorough investigation of

Brzowski's complaints, the jury could reasonably conclude otherwise, given that she did

not see the "Brzowski M29120 Calculation" document until her deposition or that she

did not request Brzowski's Pickneyville master file until after his appeal. See id. ("A

state officer is deliberately indifferent . . . when [s]he takes action that is so ineffectual

under the circumstances that deliberate indifference can be inferred."); Campbell, 256

F.3d at 702.

       Moreover, even after being pointed to the statute that would ultimately undermine

her reliance on Johnson, Sigler did not change her course of action or seek counsel.

See Schneider, 528 F. App'x at 595 (determining that a jury reasonably could conclude

that the defendant's "chosen course of action—continuing [the plaintiff's] imprisonment

based on a layperson's dubious evaluation of [the plaintiff's] legal concern—was so

deficient as to constitute deliberate indifference" and remanding for consideration of that

question).

       For these reasons, the jury could reasonably find that Sigler repeatedly "ignored



                                               14
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 15 of 25 PageID #:3866




a known risk"—Brzowski's continuing and unjustified imprisonment—and was therefore

deliberately indifferent. See Figgs, 829 F.3d at 903.

       2.     Awareness that Brzowski's release was required

       Sigler next argues that judgment as a matter of law is proper because she had

no reason to suspect that Brzowski was being held beyond his release date, as "various

courts held otherwise." Sigler's Mot. at 7. Finding otherwise, she contends, "implies

that she should have flouted" court orders that denied Brzowski immediate release.

Sigler's Reply at 6.

       It is worth noting that the case Sigler cites for this argument, Burke v. Johnston,

452 F.3d 665 (7th Cir. 2006), requires only that "a prison official kn[o]w of the prisoner's

problem and thus of the risk that unwarranted punishment [i]s being inflicted." See id. at

669 (citing Moore v. Tartler, 986 F.2d 682, 686 (3d Cir. 1993)). Here, Sigler

unquestionably knew of Brzowski's problem—and thus of a risk that unwarranted

punishment was being inflicted—even if she didn't believe in Brzowski's problem.

       In any event, this argument—a variation on a theme—has already been rejected

by this Court in a previous order and is rejected again. See Brzowski v. Sigler, No. 17 C

9339, 2020 WL 3489484, at *6 (N.D. Ill. June 26, 2020). Sigler presented this argument

to the jury in her closing, and the jury manifestly rejected it. As the Court noted in its

previous opinion, the Will County court's judgment order at the heart of this case—the

one Sigler reviewed in Brzowski's master file—stated that Brzowski was entitled to

1,452 days of time served in custody as of the date of that order. Sigler did not apply

the order that way, and Brzowski was forced to turn the courts. A reasonable jury

could, and obviously did, find that Brzowski's continued detention was a result of



                                             15
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 16 of 25 PageID #:3867




Sigler's deliberate indifference. That conclusion was not improper based on the

evidence presented at trial and the evidence discussed above. For example, the jury

may have concluded that Brzowski would not have had to seek vindication in the Illinois

state courts had Sigler sought assistance from IDOC counsel about Johnson's

application or asked for his Pickneyville master file earlier.

       3.     Qualified Immunity

       Sigler argues that she is entitled to qualified immunity because her actions did

not violate Brzowski's clearly established rights. Qualified immunity shields government

officials from civil damages "insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known."

Reed v. Palmer, 906 F.3d 540, 546 (7th Cir. 2018) (quoting Pearson v. Callahan, 555

U.S. 223, 231 (2009)) (internal quotation marks omitted).

       When a defendant asserts a defense of qualified immunity, a plaintiff must

demonstrate "that there has been a violation of one or more of her federal constitutional

rights" and "that the constitutional standards at issue were clearly established at the

time of the alleged violation." Campbell, 256 F.3d at 699. "The law is clearly

established when various courts have agreed that certain conduct is a constitutional

violation under facts not distinguishable in a fair way from the facts presented in the

case at hand." Figgs, 829 F.3d at 905 (internal quotation marks omitted). Importantly,

"[t]he right allegedly violated must be defined at the appropriate level of specificity

before a court can determine if it was clearly established." Id.

       The main thrust of Sigler's claim here is that even if Brzowski demonstrated that

his constitutional rights were violated, the right was not clearly established at the time



                                             16
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 17 of 25 PageID #:3868




the violation occurred. According to Sigler, no Seventh Circuit case has answered the

question in the way she presents it: "whether it was clearly established that [Sigler]

violated the Eighth Amendment by failing to credit Plaintiff time towards his MSR term

when she believed he had previously been discharged from IDOC custody and

therefore relied on the Johnson decision." Sigler Reply at 7.

       Sigler is trying to write the rules in a way that guarantees her a win. Though she

repeatedly denies it, her argument amounts to a contention that she is entitled to

qualified immunity because there is no case that is "'on all fours'" with the facts and

circumstances of the case as she sees them. See Laba v. Chicago Transit Auth., No.

14 C 4091, 2015 WL 3511483, at *3 (N.D. Ill. June 2, 2015) (citing Forman v. Richmond

Police Dep't, 104 F.3d 950, 958 (7th Cir. 1997)). But the law does not require this.

Rather, it requires only that there is precedent that is not "distinguishable in a fair way."

See Figgs, 829 F.3d at 905 (internal quotations marks omitted).

       The circumstances between this case and that in Figgs are not distinguishable in

a fair way. In Figgs, as in this case, the plaintiff complained to a prison recordkeeper

that he was being held past his actual release date due to errors in recordkeeping. See

id. at 899–900. The district court granted summary judgment in recordkeeper's favor on

qualified immunity grounds, but the Seventh Circuit reversed. Id. at 902. Although the

recordkeeper had performed an investigation, the Seventh Circuit reasoned that a jury

could find that investigation "so ineffectual that it rose to the level of criminal

recklessness and thus constituted deliberate indifference." Id. at 905. Moreover, the

court noted that at the time the plaintiff made his complaints in 2011, "it was clearly

established . . . that the failure to investigate a claim that an inmate is being held longer



                                              17
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 18 of 25 PageID #:3869




than the lawful term of his sentence violates the Eighth Amendment if it is the result of

indifference." Id. at 906.

       Like Sigler, the recordkeeper in Figgs sought to be shielded by qualified

immunity, arguing that the qualified-immunity inquiry should be whether the

recordkeeper violated clearly established law "by failing to recalculate Figgs's sentence

in response to his concerns or by referring it to the chief record office." See id. at 905–

06 (internal quotation mark omitted). But the Seventh Circuit noted that analyzing the

qualified-immunity inquiry as proposed, would mean ignoring the "broader deficiencies"

with the recordkeeper's course of action, namely her ineffectual review of the plaintiff's

master file. See id. at 906. Therefore, the court posited that the more appropriate

inquiry was "whether it was clearly established that [the recordkeeper's] failure to

investigate the substance of Figgs's complaints violated his constitutional rights by

requiring him to serve more time than his sentence required." Id. at 906.

       As in Figgs, Sigler's proposed framing for the qualified-immunity inquiry would

mean ignoring the broader deficiencies in her course of action, as described above.

Because "it was clearly established . . . that the failure to investigate a claim that an

inmate is being held longer than the lawful term of his sentence violates the Eighth

Amendment if it is the result of indifference," id. at 906, Sigler is not entitled to qualified

immunity.

       4.     Wells v. Caudill

       In July 2020, the Seventh Circuit decided Wells v. Caudill, 967 F.3d 598 (7th Cir.

2020), a case Sigler argues bars Brzowski's Eighth Amendment claim. To make this

point, Sigler relies on a portion of Wells that discusses what the majority describes as



                                              18
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 19 of 25 PageID #:3870




"one of the parties' mutual assumptions": that "the Eighth Amendment permits a federal

court to resolve disputes of state law that affect sentence length." Id. at 602. In this

section of Wells, the court states that the Seventh Circuit has concluded only that

keeping a person beyond the end of his term in prison violates the Eighth Amendment if

the proper length of imprisonment is "uncontested." Id. In other cases where "the

proper date of release was contested as matter of state law," the opinion states, the

litigants "simply assumed that the federal court can use an error of state law as the

basis of an award of damages under the Eighth Amendment," and the Seventh Circuit

resolved those appeals as presented but without holding that such claims are permitted.

See id.

       The majority in Wells also noted two further potential issues with cases like this.

The first is that "an error of state law is not properly rectified by deeming that error a

constitutional tort." Id. Why, the court asked, is a state prisoner who complains that

state officials miscalculated his sentence's ending date required to file in state court,

while a state prisoner who served out his sentence and seeks damages is presumably

allowed to file in federal court? See id. The second potential issue referenced by the

court involves Heck v. Humphrey, 512 U.S. 477 (1994). The majority in Wells wondered

whether the Seventh Circuit's Heck-related precedent would require a former state

prisoner to "obtain a ruling from a state court establishing his proper release date."

Wells, 967 F.3d at 602.

       Sigler argues that Wells is fatal to Brzowski's claim. In fact, however, the

portions of Wells upon which Sigler relies appear to be dicta. The majority in Wells was

careful to "make clear" that it had not decided the issues it raised "in passing" and,



                                              19
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 20 of 25 PageID #:3871




therefore, that these matters are "open for consideration" in a future case. Id. at 602.

Judge Ripple, the dissenting judge, agreed. Id. at 605. With this in mind, this Court

declines Sigler's invitation to do what the Seventh Circuit declined to do in that case.

       It's also worth noting that some of the Seventh Circuit's concerns in Wells are not

implicated by Brzowski's case. First, there is no Heck bar issue here, as Brzowski

exhausted his state court remedies and obtained a state court ruling that established his

proper release date and ordered his immediate release. See Brzowski, 2017 IL App

(3d) 160228-U, ¶ 18. In short, there is no lingering question about Brzowski's proper

release date. Second, Sigler seems to be arguing that Wells stands for the proposition

that "errors of state law" and "errors in constitutional law" are two mutually exclusive

categories of errors, similar to a Venn diagram with two circles that do not touch or

overlap with each other. As stated above, the Court is not convinced that is true and, in

any event, Brzowski's case (even if viewed charitably to Sigler) does not involve an

error in state law but instead an error in reliance on federal case law.

       Another problem with this argument is one of characterization. Imagine a case in

which a person is sentenced to a one-year prison term, but the warden holds him for

two years and rebuffs the person's repeated protests. One could call that an "error of

state law" too, as the warden had misapplied a state court judgment. But in that case

the warden, though perhaps also making an error of state law, violated his prisoner's

federal constitutional rights by consciously holding him beyond his legal prison term and

rebuffing his repeated complaints about unauthorized imprisonment. Calling what

happened here a mere "error of state law" does not fully capture what the evidence

showed and what the jury reasonably was permitted to infer.



                                            20
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 21 of 25 PageID #:3872




       For these reasons, the Court denies Sigler's motion for judgment as a matter of

law.

B.     New trial

       Alternatively, Sigler moves for a new trial. In addition to reasserting the four

arguments she made to support her motion for judgment as a matter of law, she argues

that the jury's decision to award punitive damages was against the manifest weight of

the evidence. Even under Rule 59's more liberal standard, Sigler has not demonstrated

that "the jury's verdict resulted in a miscarriage of justice" or that "the verdict, on the

record, cries out to be overturned or shocks [the] conscience." Davis, 445 F.3d at 979

(internal quotation marks omitted). As discussed, the jury's verdict finds ample support

in the record, and there is no proper basis for the Court to disturb it. Thus, the Court

overrules each of Sigler's reasserted arguments.

       On the question of punitive damages, a jury may award punitive damages

against a defendant in a section 1983 action "when the defendant's conduct is shown to

be motivated by evil motive or intent, or when it involves reckless or callous indifference

to the federally protected rights of others." Green v. Howser, 942 F.3d 772, 781 (7th

Cir. 2019) (internal quotation marks omitted); see also Woodward v. Corr. Med. Servs.

of Illinois, Inc., 368 F.3d 917, 930 (7th Cir. 2004) ("Punitive damages are recoverable in

§ 1983 actions where the defendant had a reckless or callous disregard to the federally

protected rights of others . . . . [t]his is the same standard as for § 1983 liability," as both

"require a determination that the defendants acted with deliberate indifference or

reckless disregard.'")

       Sigler would have the Court append an additional requirement for punitive



                                              21
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 22 of 25 PageID #:3873




damages. Citing the Seventh Circuit's decisions in Kyle v. Patterson, 196 F.3d 695 (7th

Cir. 1999), and EEOC v. Indiana Bell Telephone Co., 256 F.3d 516, 527 (7th Cir. 2001),

and the First Circuit's decision in Iacobucci v. Boulter, 193 F.3d 14, 26 (1st Cir. 1999),

Sigler contends that punitive damages are only available when "the defendant violated

the plaintiffs' [sic] civil rights in the face of a perceived risk that his or her actions will

violate federal law." Sigler's Br at 13; see also Sigler's Reply Br. at 12–13. The Court

disagrees.

       Kyle—a section 1983 case—only said that "[m]uch more than mere negligence is

required . . . before punitive damages may be awarded." Kyle, 196 F.3d at 698. And

the Seventh Circuit affirmed the grant of summary judgment in Kyle because there was

not more than mere negligence. There were no facts that came "close to showing evil

motive or the level of deliberate indifference necessary to support an award of punitive

damages." Id. That reasoning is not in conflict with the standard the Court applies

here. Compare Kyle, 196 F.3d at 698 with Green, 942 F.3d at 781.

       In EEOC v. Indiana Bell—a case under section 42 U.S.C. §1981—the court

stated that the "minimum requirement for a punitive award is that the employer

'discriminate in the face of a perceived risk that its actions will violate federal law.'"

Indiana Bell, 256 F.3d at 516 (citing Kolstad v. Am. Dental Ass'n, 527 U.S. 526 (1999)

(applying the same standard in another section 1981 case). Sigler does not explain

why a ruling in a Title VII employment discrimination case should have any bearing

here. But even if she had tried to explain this, it would not get her past this fact: the

Seventh Circuit has expressly stated—unsurprisingly—that the standard for the

availability of punitive damages in section 1983 actions is the one found in Smith v.



                                                22
    Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 23 of 25 PageID #:3874




Wade, 461 U.S. 30, 56 (1983). See Alexander v. City of Milwaukee, 474 F.3d 437, 453

(7th Cir. 2007) (stating that "the Supreme Court enunciated the appropriate standard for

the availability of punitive damages in an action under § 1983: '[A] jury may be permitted

to assess punitive damages in an action under § 1983 when the defendant's conduct is

shown to be motivated by evil motive or intent, or when it involves reckless or callous

indifference to the federally protected rights of others.'"). In short, Sigler's alternative

standard drawn from Kolstad is not in harmony with the Smith standard that has been

adopted by the Seventh Circuit for section 1983 cases.

        In Iacobucci—a 1983 case—the First Circuit held that punitive damages are

available when a plaintiff produces evidence sufficient to prove that the defendant acted

"in the face of a perceived risk that his actions would violate federal law." Id., 193 F.3d

at 26 (citing Kolstad, 527 U.S. at 536) (alterations accepted). 5 Though Kolstad is a

section 1981 case, the First Circuit reasoned that because Congress drafted section

1981's punitive damages provision based on the language employed in Smith, and the

Supreme Court "interpreted the relevant statutory terms in lockstep with its

understanding of the parallel language in Smith," it followed that Kolstad's holding was

fully applicable to the consideration of punitive damages in the section 1983 context. Id.

at 26 n.7.

        Of course, we are in the Seventh Circuit, not the First and thus Iacobucci is in no

way binding. This alone would be enough to move past Sigler's argument, but there is

more. First, as noted earlier, the Seventh Circuit has stated that the Smith standard is



5Iacobucci was cited in Kyle—only once, without a quote or even a parenthetical for
explanation—along with Smith. See Kyle, 196 F.3d 695, 698 (7th Cir. 1999).

                                              23
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 24 of 25 PageID #:3875




the appropriate standard for section 1983 punitive damages, see Alexander, 474 F.3d at

453, and it continues to cite to that case when describing the appropriate standard.

See, e.g., Green, 942 F.3d at 781; Alexander, 474 F.3d at 453; Woodward, 368 F.3d at

930; Ollie v. Atchison, 753 F. App'x 406, 407 (7th Cir. 2019); Wright v. Miller, 561 F.

App'x 551, 555 (7th Cir. 2014). Grafting Kolstad to Smith as Sigler suggests would fly in

the face of these decisions.

       Second, the fact that Kolstad used Smith to understand the availability of punitive

damages in section 1981 does not mean that Kolstad may be used to understand Smith

and the availability of punitive damages under section 1983. The court in Kolstad did

not hold that the two punitive damages standards were coterminous. Kolstad, 527 U.S.

at 536. Rather, the Supreme Court recognized that Congress looked to the punitive

damages standard in Smith when it drafted similar language for use in section 1981. Id.

Therefore, the Supreme Court concluded that Smith's punitive damages standard must

be applied "in the context of" section 1981. Id. The holding that was born of that

alchemy was that—in section 1981 suits—"an employer must at least discriminate in the

face of a perceived risk that its actions will violate federal law to be liable in punitive

damages." Id. at 536. Kolstad in no way suggests that the Smith standard has been

modified or that section 1983 is affected by its holding.

       Applying the standard adopted by the Supreme Court in Smith, the merits

analysis here is fairly straight forward. Sigler essentially argues that the award of

punitive damages is against the weight of evidence because she believed Brzowski was

not eligible for release due to Johnson. The jury rejected that contention, however. Its

decision was neither improper nor against the manifest weight of the evidence. Without



                                              24
 Case: 1:17-cv-09339 Document #: 199 Filed: 06/21/21 Page 25 of 25 PageID #:3876




recounting the entirety of the evidence discussed above, there was sufficient evidence

to support an award of punitive damages. In particular, the jury reasonably could find

that Sigler's claimed reliance on Johnson amounted to reckless disregard for Brzowski's

rights, given that Sigler made no effort to confirm that Johnson applied to Brzowski's

circumstances, dkt. no. 176–2 at ECF p. 178 of 263, and conceded that she could not

"fully apply" Johnson without first consulting a lawyer, which she did not do, id. at ECF

pp. 183, 194 of 263.

       Moreover, the jury heard (among other things) that Sigler acted despite not

knowing the details of how Brzowski "violated at the door," id. at ECF pp. 173–77 of

263; that she made no effort to get Brzowski's previous master file—from his

incarceration at Pinckneyville—until after the June 18, 2017 appellate court decision

requiring his release, id. at ECF pp. 224–25 of 263; and, even though Brzowski cited it,

Sigler never consulted an attorney about 730 ILCS 5/3–3–9(a)(3)(ii), a statute she

conceded she could not accurately apply without consulting counsel, id. at ECF pp.

201–02 of 263.

       In short, the jury reasonably could infer that Brzowski's prolonged incarceration

was due to Sigler's reckless or callous indifference to his complaints.

                                           Conclusion

       For the reasons stated above, the Court denies Sigler's motions for judgment as

a matter of law and new trial [dkt. no. 176]. The Court will issue a separate ruling on

Brzowski's petition for attorney's fees.

                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge
Date: June 21, 2021

                                              25
